While the complaint with its generalizations, conclusions and vague charges of wrongdoing, unsupported by factual assertions of specific acts, may be defective and subject to corrective motion (Gerdes v. Reynolds, 281 N. Y. 180; Kalmanash v. Smith, 291 N. Y. 142; Steinberg v. Carey, 285 App. Div. 1131), the sufficiency of the allegations is not relevant on a motion under rule 90 (Benedict v. Thain, 150 App. Div. 137, 140; Astoria Silk Works v. Plymouth Rubber Co., 126 App. Div. 18). The complaint purports to posit a single actionable wrong, viz., injury to the business and credit of the plaintiff corporation by former directors. The separate acts performed in the furtherance of that objective may be pleaded in one Cause of action (see Dior v. Milton, 9 Misc 2d 425, affd. 2 A D 2d 878), and need not be stated in separately numbered causes of action to enable defendant intelligently to answer. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.